 
EXHIBIT 10.1
 
 
SECOND AMENDMENT TO
REVOLVING LINE OF CREDIT AGREEMENT AND PROMISSORY NOTE
 
This Second Amendment to Revolving Line of Credit Agreement and Promissory Note
(this "Second Amendment") is entered into and effective as of June 19, 2009 (the
"Effective Date") by and between Red Mile Entertainment, Inc., a Delaware
corporation and its subsidiaries (collectively, the "Borrower") and Tiger Paw
Capital Corp., an Alberta Company (the "Lender").
 
RECITALS
 
1.  
Borrower and Lender are parties to a Revolving Line of Credit Agreement dated
February 11, 2008 (the "Credit Agreement") pursuant to which Borrower issued to
Lender a promissory note dated February 11, 2008 in the maximum principal sum of
$1,000,000_00 (the "Promissory Note"), secured by certain assets of Borrower
pursuant to a Security Agreement dated February 11, 2008 (the "Security
Agreement");

 
2.  
In connection with a proposed acquisition of Borrower by a third party that did
not take place, Borrower and Lender entered into a First Amendment to Revolving
Line of Credit Agreement and Promissory Note dated May 7, 2008 (the "First
Amendment"), a Temporary Forbearance Agreement dated May 7, 2008 and an
Amendment to Temporary Forbearance Agreement dated November 5, 2008
(collectively, the "Forbearance Agreement").

 
  3.  
Borrower and Lender now wish to further amend the Credit Agreement and
Promissory Note according to this Second Amendment,

 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements set forth below, and other good and. valuable consideration the
parties agree as follows:
 
1.             First Amendment Forbearance Agreement Superseded
 
This Second Amendment terminates, replaces and supersedes the First Amendment
and the Forbearance Agreement in their entirety, and the provisions of this
Second Amendment shall apply with respect to all events and periods of time
occurring on or after the Effective Date.
 
2.             Maturity Date
 
Unless converted earlier pursuant to this Second Amendment, all outstanding
principal and accrued but unpaid interest under the Credit Agreement as of the
Effective Date, and all future advances and accrued interest, will be due and
payable to the order of Lender upon demand, but in no event later than the first
anniversary of the Effective Date (the "Final Maturity Date").


 
 
 
1

--------------------------------------------------------------------------------

 
 
 
3.             Conversion
 
Lender is entitled, at its option, at any time after the Effective Date, to
convert all or any lesser portion of the then-outstanding principal and accrued
but unpaid interest into shares of Borrower's common stock (the "Conversion
Shares") at a conversion price (the "Conversion Price") for each share of common
stock equal to the average closing bid price for the common stock for the three
trading days before the Conversion Date (as defined below). The closing bid
price shall be the closing bid price of the Borrower's common stock as reported
in the over-the-counter market or, if such common stock is then listed on
another stock market or exchange, the closing bid price on such exchange as
reported in the Wall Street Journal. Lender may effect conversion by
surrendering the Promissory Note to the Borrower, with the form of conversion
notice attached hereto as Exhibit A (the "Conversion Notice"), executed by
Lender.
 
Borrower will not be obligated to issue fractional Conversion Shares upon
conversion; instead, Borrower will round the number of Conversion Shares up to
the nearest whole share. The effective date of the conversion (the "Conversion
Date") shall be the date on which the executed Conversion Notice is first
received by Borrower, by facsimile transmission or otherwise. Lender shall
deliver the Promissory Note, together with the original executed Conversion
Notice, to Borrower within three business days after the Conversion Date.
 
On the Final Maturity Date, Borrower will pay any unconverted principal and
accrued interest, at the option of the Borrower, in either (a) cash or (b)
common stock valued at a price equal to the Conversion Price determined as if
the Promissory Note was converted into common stock on the Final Maturity Date
in accordance with the terms of the Promissory Note and this Second Amendment.
 
4.            Other Terms Unaffected
 
Except as expressly modified by the provisions hereof, the Credit Agreement, the
Promissory Note, and the Security Agreement are in all respects ratified and
confirmed, and shall continue in full force and effect in accordance with their
respective terms. To the extent that there are any inconsistencies between this
Second Amendment, on the one hand, and the Credit Agreement, Promissory Note or
Security Agreement, on the other hand, the terms and provisions of this Second
Amendment shall prevail.
 
5.            Counterparts
 
This Second Amendment may be executed in one or more counterparts (including by
facsimile) each of which when so executed will be deemed an original and all of
which, when taken together, will constitute one and the same agreement.
 
 
[Signatures on following page]
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Second AMENDMENT AS OF THE
Effective Date.

 
RED MILE ENTERTAINMENT, INC.                                         TIGER PAW
CAPITAL , CORP.
 
By: /s/ Simon
Price                                                                        By:/s/
Kenny Cheung                                 
 
Name: Simon
Price                                                                          Name:
Kenny  Cheung
 
Title:
CEO                                                                                        Title:
Principal
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT A
 
 
CONVERSION NOTICE
 
 
The undersigned hereby elects to convert $                              of the
principal and $                                   of the accrued but unpaid
interest due on the Promissory Note (the"Note") issued by Red Mile
Entertainment, Inc. (the "Borrower") on February 11, 2008 pursuant to the terms
of the Note, the Revolving Line of Credit Agreement between Borrower and
TigerPaw Capital Corp. dated February I I, 2008, and the Second Amendment to
Revolving Line of Credit Agreement and Promissory Note dated June 19 2009.
 
 
Date:               
                                                                   
                 
 
 
Signature:                                                                                
                  
 
 
Print Name:                                                                
                                    
 
 
Title:                                                                                                               
 
 
 
 
 
       